C0 wm TDD nH Fe WY WH

oo ~~] OO WN & Ww bo —_ © Oo co ~7 DW Wr & ad el Co

 

 

Case 2:19-mj-00580-MAT Document 19-1 Filed 03/26/20 Page 1 of 1

The Honorable Michelle L. Peterson

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ19-580 MAT
Plaintiff,
V. {PROPOSED} ORDER TO EXTEND
TIME TO OBTAIN AN INDICTMENT
JIOVANNI NUNEZ,
Defendant.

 

This Court having considered the government’s motion to extend the indictment
deadline in this matter an tne Des BN Deane te cond jury as one
measure to reduce the spread and health risks from COVID-19, hereby

FINDS that based the interests of justice require an extension of the time period
set forth in 18 U.S.C. § 3161(b) for the return of an indictment in this case. Therefore,

IT IS ORDERED that the deadline to indict Defendant Jiovanni Nunez in this
matter is hereby OK. une 26, 2020.

DATED this day of March, 2020.

AWA bK—

Michelle L. Peterson
United States Magistrate Judge

Presented by:

s/ Seungjae Lee
Assistant United States Attorney

ORDER TO TOLL SPEEDY INDICTMENT- | UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
